Citation Nr: 0011414	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  96-16 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for a genitourinary 
disability rated as hydronephrosis, and currently rated 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to September 
1953 and from December 1953 to October 1955.  This is an 
appeal from a March 1995 rating action by the Department of 
Veterans Affairs (VA) Regional Office, Portland, Oregon, 
which confirmed and continued a 30 percent evaluation for the 
veteran's service connect genitourinary disability.  In June 
1997 and February 2000 the veteran testified at hearings 
before members of the Board of Veterans' Appeals (Board) 
sitting at the regional office.  The appeal was remanded to 
the regional office in September 1997.  It has recently been 
returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  The veteran has a scar over his right flank.  There is 
mild right flank tenderness.  

3.  There are no kidney stones or obstruction involving 
either kidney.  Infections or impaired kidney function, 
constant albuminuria or hypertension at least 40 percent 
disabling have not been demonstrated.


CONCLUSION OF LAW

An evaluation in excess of 30 percent for the veteran's right 
kidney disability is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Codes 7500, 7502, 7509 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); effective on and after September 1, 1989.  That 
is, the Board finds that he has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts regarding the claim have been properly developed.  

I.  Background

The veteran's service medical records reflect that he was 
hospitalized from September to November 1954 and a right 
nephrolithotomy was performed for kidney calculus.  

The veteran's initial claim for VA disability benefits was 
submitted in October 1955.  

When the veteran was examined by the VA in December 1955 his 
history of kidney stones was noted.  He had no current 
complaints involving the kidneys.  

By rating action dated in January 1956 service connection was 
established for various conditions including the residuals of 
the nephrolithotomy, which were rated noncompensable.  

When the veteran was examined by the VA in March 1960, there 
was a well-healed scar from the right nephrolithotomy that 
was not tender or adherent.  There were no masses or 
tenderness over either kidney areas.  

The veteran was hospitalized by the VA in October 1961 for 
chronic prostatitis.  While hospitalized a cystoscopy and 
retrograde pyelography were performed and urine was negative 
from each kidney.  There was no evidence of a stone.  

The veteran was hospitalized by the VA from October to 
December 1966 for a right hydronephrosis (distention of 
kidney as a result of obstruction of ureter).  A ureterotomy 
for right ureteral stricture was performed.  

By rating action dated in January 1967, the veteran's service 
connected kidney disability was rated as a post-operative 
hydronephrosis with ureteral stricture.  The rating was 
increased from zero percent to 10 percent following 
termination of a period of temporary total rating based on 
the need for convalescence.  

The veteran was hospitalized by the VA during November and 
December 1974 for nephrolithiasis on the left and 
hydronephrosis on the right.  He underwent a cystoscopy and 
retrograde pyelography that showed a discrete area of 
extravasation distal to the ureteral pelvic junction on the 
right.  

By rating action dated in March 1975 the evaluation for the 
veteran's kidney condition was increased to 60 percent 
effective from November 1974.  The rating was expanded in 
recognition of the bilateral renal calculi.  

The veteran was again hospitalized by the VA during February 
and March 1975 for conditions including nephrolithiasis with 
recurrent urinary tract infection secondary thereto.  

In a March 1975 rating action a total rating based on 
individual unemployability was granted effective from 
February 1975 based on all the veteran's service-connected 
conditions including his right kidney disability and a low 
back disability.  The total rating based on individual 
unemployability was terminated in a September 1976 rating 
action.  

When the veteran was examined by the VA in January 1983 it 
was indicated that he had had no further flank pain or 
evidence of recurrent passage of stones. 

In an April 1983 rating action the evaluation for the 
veteran's kidney condition was reduced from 60 percent to 30 
percent.  

In a September 1983 rating action the 30 percent evaluation 
for the veteran's kidney condition was confirmed and 
continued.  He appealed from that decision.  In February 1986 
the Board of Veterans' Appeals affirmed the denial.  

The veteran was hospitalized by the VA during August and 
September 1993 with a complaint of bladder outlet obstruction 
type symptoms for the previous five years.  He was concerned 
about poor stream and post void dribbling.  A transurethral 
resection of the prostate was performed, with no 
complications.  By the second postoperative day his urine 
only had a slight amount of blood and he was voiding well. 

In December 1993 the veteran submitted a claim for an 
increased rating for his kidney disorder.  

The veteran was afforded a VA genitourinary examination in 
January 1994.  His history of multiple recurrent kidney 
stones in the past that had required surgeries was noted, as 
was his transurethral resection of the prostate due to 
symptoms of bladder outlet obstruction which included 
dribbling and nocturia an average of three times per night.  
Initially he had had a good result with improvement in his 
symptoms and alleviation of the nocturia.  Later, he had a 
recurrence of the problems with nocturia an average of three 
times per night and frequent dribbling after urination.  

On physical examination the veteran's blood pressure was 
160/84.  The abdominal examination was unremarkable with some 
mild, subjective tenderness in the suprapubic region.  The 
impression was bladder outlet obstruction presumably due to 
benign prostatic hypertrophy.  The examiner commented that he 
did not see how the prior kidney stones could have caused the 
prostatic hypertrophy and did not feel it should be 
considered secondary to the kidney stones.  

In March 1994 a VA excretory urogram was performed that 
showed mild hydronephrosis of the right kidney with possible 
ureteropelvic junction obstruction.  No stones were 
identified.  There was moderate post-void residual urine. 

VA outpatient treatment records reflect that the veteran was 
seen for various conditions from 1993 to 1997.  Numerous 
blood pressure readings were recorded.  The diastolic 
pressures were consistently below 120.

Pursuant to the Board's remand request, the veteran was again 
afforded a VA genitourinary examination in December 1997.  It 
was noted that he had had multiple open pyelolithotomies on 
the right as well as endoscopic procedures and ureteral 
repairs due to stricturing.  He had also had chronic 
hydronephrosis on the right.  He had a history of a 
transurethral resection of the prostate.  He currently 
complained primarily of pain in the right flank radiating 
into the right groin and testicle area on a daily basis.  He 
had not had any recent urinary blood although he had had some 
in the past.  He had not had any fevers or chills.  He had 
had some left flank pain on occasion.  He had no difficulty 
starting the urinary stream but had some urgency and 
associated urge incontinence.  The urinary stream was not 
very strong.  He had nocturia 3 to 4 times a night and voided 
every 20 minutes to one hour during the day.  On physical 
examination there were scars over the left flank and right 
flank.  Mild right flank tenderness was noted and there was 
tenderness to palpation over the area including the right 
lower quadrant.  The prostate was 20 grams and hollowed and 
benign with no evidence of nodularity.  The diagnosis was 
nephrolithiasis with chronic hydronephrosis secondary to 
ureteropelvic junction stenosis.  

In March 1998 the veteran underwent an intravenous pyelogram.  
The pyelogram showed mild pyelocaliectasis on the right.  
There was no evidence of obstruction on the left.  He had 20-
cubic centimeters of residual urine.  The diagnosis was 
amended to pyelocaliectasis, mild, right kidney with history 
of nephrolithiasis and remote chronic hydronephrosis.  There 
was no current evidence of a stone or obstruction on either 
side.  

During the February 2000 Board hearing, the veteran testified 
that he was a self-employed barber and the problems caused by 
his kidney condition probably prevented him from working for 
another person.  When he was up and active it was necessary 
for him to void every 20 to 30 minutes.  The veteran believed 
that he had not gained any business because of his condition.  
He had to get up about twice per night to use the bathroom.  
He did not wear adult padded garments.  He was taking six 
different types of medications.  

The veteran also testified at a hearing before the Board in 
June 1997.  He provided information that was similar to the 
testimony provided at the February 2000 hearing.  

II.  Analysis

A 30 percent evaluation is warranted for moderately severe 
hydronephrosis with frequent attacks of colic, with infection 
(pyonephrosis), and with greatly impaired kidney function.  
Severe hydronephrosis of one kidney with infection or 
involvement of the other kidney is rated as absence of one 
kidney with nephritis, infection or pathology of the other 
under the provisions of 38 C.F.R. Part 4, Code 7500.  38 
C.F.R. Part 4, Code 7509, effective prior to February 1994.

The absence of one kidney warrants a 30 percent evaluation 
when the other is functioning normally.  A 60 percent 
evaluation requires mild to moderate nephritis, infection, or 
other pathology of the remaining kidney.  38 C.F.R. Part 4, 
Code 7500, effective prior to February 1994.

A 30 percent evaluation is provided for hydronephrosis when 
there are frequent attacks of colic with infection 
(pyonephrosis) and impaired kidney function.  When the 
condition is severe it is rated as renal dysfunction.  
38 C.F.R. Part 4, Code 7509, effective in February 1994. 

A 30 percent evaluation is provided for renal dysfunction 
when there is constant or recurring albumin with hyaline and 
granular casts or red blood cells, or transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101.  A 60 percent evaluation is provided 
when there is constant albuminuria with some edema or a 
definite decrease in kidney function, or hypertension at 
least 40 percent disabling under Diagnostic Code 7101.  
38 C.F.R. § 4.115(a), effective in February 1994.

A 20 percent evaluation is provided for hypertension when 
there is diastolic pressure 110 or more with definite 
symptoms.  A 40 percent evaluation is provided when there is 
diastolic pressure predominately 120 or more and moderately 
severe symptoms.  38 C.F.R. Part 4, Code 7101.

In this case, the recent VA genitourinary examination 
reflected that there was a scar over the veteran's right 
flank and there was mild right flank tenderness.  However, 
there were no kidney stones or obstruction involving either 
kidney.  The recent VA examinations have not shown infections 
or impaired kidney function.  Constant albuminuria or 
hypertension at least 40 percent disabling have not been 
shown.  Accordingly, under the circumstances, a basis for an 
evaluation in excess of 30 percent for the veteran's right 
kidney disorder has not been demonstrated.  Although the 
veteran has complained of frequent urination with nocturia, 
these problems have been ascribed to bladder outlet 
obstruction due to prostatic hypertrophy for which a prostate 
resection was performed in late 1993.  Service connection was 
denied for bladder outlet obstruction due to resection of the 
prostate in a rating of March 1995, and that rating was not 
appealed.  Since service connection has not been established 
for the condition causing the veteran's current urinary 
frequency problems, they may not be considered in 
establishing the rating evaluation to be assigned for the 
service connected genitourinary disability.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  




ORDER

Entitlement to an increased evaluation for the veteran's 
genitourinary disability which is currently rated as 
hydronephrosis and rated 30 percent disabling, is not 
established.  The appeal is denied.  



______________________________           
______________________________
ROBERT E. SULLIVAN			        STEVEN L. COHN
Member, Board of Veterans' Appeals             Member, Board 
of Veterans' Appeals 


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

